Citation Nr: 0406957	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-13 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1975 to 
June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by which 
the RO denied service connection for hypertension.  In that 
decision, the RO also granted service connection for post-
traumatic stress disorder (PTSD) with anxiety and depression 
and assigned a 30 percent disability rating effective from 
July 24, 2001.

At the outset, the Board notes that the veteran requested a 
hearing before the Board at the RO.  Thereafter, the RO 
provided him with an explanation of the hearing options and 
an election form to be returned to the RO with the veteran's 
desires regarding a hearing.  Although the RO did not receive 
that election form back, the RO did receive a June 2003 
letter from the veteran's representative indicating that the 
veteran had notified the representative's office that the 
veteran did not want a personal hearing.  VA regulations 
provide that an appellant may withdraw a request for a 
hearing at any time before the date of the hearing.  An 
appellant's representative cannot withdraw a request for a 
hearing without the consent of the appellant.  38 C.F.R. 
§ 20.704(e)(2003).  Considering that the representative has 
provided evidence of such consent, and that in this case the 
representative indicates that the veteran expressed a desire 
to not have a hearing and that his folder be sent to the 
Board, the Board finds that the veteran has withdrawn his 
hearing request.  38 C.F.R. § 20.704(d) (2003).


REMAND

The veteran contends that his hypertension is attributable to 
service.  Specifically, the veteran refers to his having been 
treated for a heart murmur in 1978 after running a race.  The 
veteran also contends that his hypertension is secondary to, 
or aggravated by, his service-connected PTSD.  

The Board has reviewed the evidence of record and finds 
additional development is needed.  In particular, a medical 
opinion as to whether the veteran's hypertension is 
attributable to his active service or to his service-
connected PTSD is necessary.  Presently, the evidence 
includes medical statements from a treating physician, E.O., 
M.D., dated in September 2002 and June 2003.  The first of 
these statements, reports that the veteran had PTSD due to 
flamethrower burns sustained in service in 1976.  According 
to E.O., M.D., this triggered the hypertension and daily 
stress.  The second statement relates that the veteran's 
conditions had been re-evaluated and that the physician 
believed that the anxiety and hypertension were due to PTSD.  
No rationale is offered to support this view.  Neither of the 
two VA examination reports in the claims file (dated in 1979 
and 2001) address whether the veteran's hypertension is 
related to the PTSD.  Given this state of the evidence, and 
considering VA's duty to assist the veteran by providing 
medical examinations or obtaining medical opinions, 
additional development is appropriate.

Similarly, the December 2001 VA examination report includes 
the examiner's opinion that the service medical records 
reveal no documented hypertension and that the veteran's 
hypertension is not causally related to his service-connected 
burns, but rather more likely than not related to non-
service-connected essential hypertension.  A review of the 
service medical records shows that in November 1975 the 
veteran was admitted for treatment of first and second degree 
burns secondary to a flamethrower injury.  A past medical 
history was noted as being negative except for a "kidney" 
problem at age 7 that was associated with elevated blood 
pressure.  He was hospitalized for three months for that 
kidney problem and had had no known sequelae or problems 
since then.  

Service medical records also show that in March 1976, the 
veteran was treated after he apparently passed out during gun 
practice.  He was diaphoretic with a pulse of 92, and was 
cold and clammy.  He was revived and his respiration slowed 
down.  Blood pressure readings were at 220 systolic pressure 
and 84 diastolic pressure.  In May 1976, the veteran was 
treated for complaints of chest pain for five days and 
costochondritis was assessed.  In May 1978, the veteran was 
again treated for complaints of passing out after running a 
race.  It was noted that the veteran had a history of passing 
out in 1976 at which time the doctor confirmed a heart 
murmur.  No murmurs were heard in May 1978.  The examiner 
noted an impression of syncope with questionable etiology and 
a history of symptoms resembling hypertension following 
exertion.  In November 1978, an examiner noted what appeared 
to be an abnormal heartbeat.  Heartbeat was rapid and blood 
pressure was read as 124 systolic and 90 diastolic.  In 
December 1978, the veteran was treated for abdominal pain and 
the heart was noted as having regular rate and rhythm without 
murmur.  In light of the veteran's contentions that the 
evidence involving a heart murmur shows that his hypertension 
is attributable to service, a medical opinion addressing this 
matter is also warranted.  

Additionally, attempts should be made to confirm that all 
treatment records have been obtained.  In this regard, the 
Board observes that the claims file suggests that there may 
be outstanding pertinent records.  Specifically, while the 
medical records in the claims file show diagnosis of 
hypertension in December 1989, the veteran reports in the 
substantive appeal dated in May 2003 that he was diagnosed 
with hypertension at a VA Medical Center in St. Louis, and 
that as early as 1980 he was put on medication for this.  
During the November 2001 VA examination the veteran reported 
that he was diagnosed with hypertension in 1981.  A 
"Certification by Employee's Health Care Provider for 
Employee's Serious Illness-FMLA," dated in October 2002 
relates an onset of hypertension in 1987 with a probable 
duration of the condition being several years.  Although the 
Board is cognizant that the veteran responded to the RO's 
August 2002 letter seeking additional information by 
identifying two health care providers, neither of whom 
provided records of treatment for hypertension prior to 1989, 
given the most recent suggestions that the veteran's 
hypertension may have existed earlier, the veteran should 
again be asked to identify all health care providers who 
treated his hypertension or high blood pressure from July 
1979 to the present.  Further, considering that VA medical 
records are deemed to be constructively of record in 
proceedings before the Board, additional efforts should be 
taken to confirm that there are no pertinent treatment 
records for the veteran at the St Louis VA facility from 1979 
to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board observes that while the veteran was 
notified of the evidence needed to substantiate his claim for 
service connection for hypertension secondary to PTSD by 
letter dated in August 2002, the veteran was not advised of 
the evidence needed to substantiate his claim for direct or 
presumptive service connection of hypertension.  
Consequently, this opportunity should be taken to provide the 
veteran with such notification.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that notification and any 
additional development action required by 
the regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  38 C.F.R. § 3.159.  In 
particular, the RO should notify the 
veteran of the evidence needed to 
substantiate a claim for direct and 
presumptive service connection for 
hypertension.  

2.  The RO should ask the veteran to 
identify all health care providers who 
treated his high blood pressure or 
hypertension from July 1979 to the present.  
The RO should make reasonable efforts to 
obtain records from all identified 
healthcare providers for whom the veteran 
provides the necessary release 
authorization, unless the records are 
already in the claims file.  The RO should 
also attempt to obtain any records of 
treatment for high blood pressure provided 
at the St Louis VA facility from July 1979 
to the present.  All efforts to obtain any 
pertinent medical records should be 
documented in the claims file.

3.  After the above development is 
accomplished, the RO should schedule a VA 
examination to determine the etiology of 
the veteran's hypertension.  The RO should 
provide the examiner with the claims file 
and instruct the examiner to review the 
entire claims file before conducting an 
examination.  The RO should direct the 
examiner to conduct whatever research, 
examination, and diagnostic tests are 
deemed necessary to arrive at a well-
founded medical opinion as to the medical 
probabilities that the onset of the 
veteran's hypertension is attributable to 
his active military service.  In reaching 
this opinion, the examiner should consider 
the service medical records noting the 
veteran's blood pressure readings during 
service, his having been treated for 
passing out, and observation of an abnormal 
heartbeat.  The examiner should also render 
an opinion as to whether the evidence 
demonstrates that the veteran suffered from 
hypertension within a year after discharge 
from service.  The examiner is asked to 
opine whether it is at least as likely as 
not that the veteran's hypertension was 
caused or made chronically worse by the 
veteran's service-connected PTSD.  If 
aggravation is found, the examiner is 
requested to attempt to quantify the degree 
of additional impairment resulting from the 
aggravation.  The examiner should explain 
in detail his or her rationale for any 
opinions rendered.  

4.  After the above-requested development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

After giving the veteran an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

